Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Number listed on Applicants Office Action reads “16/719,200”, this is incorrect. Application number should be corrected to “16/719,220.”
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in United Kingdom of Great Britain and Northern Ireland on 12/18/2018; 08/01/2019; 12/04/2019. It is noted, however, that applicant has not filed a certified copy of the GB1820582.3, GB1911007.1, and GB1917701.3 applications as required by 37 CFR 1.55.
Election of Group II and Species with Traverse
The Election filed October 29, 2021 in response to the Office Action of July 30, 2021 is acknowledged. Applicant elected with traverse Group II and the species of (1) azacitidine and (2) anti-cancer agent.  
Applicants argue that Group II should encompass claims 28-37 and 62-78, whereas Examiner stated Group II encompasses claims 28-34 and 62-78.
	The arguments have been considered and are persuasive. The exclusion of claims 35-37 from Group II was an oversight by Examiner and Group II should encompass claims 28-37 and 62-78. 
Applicants argue that the species elections for (2) is redundant in view of the election of species (1).

Claims 28-37, 62-78 are pending and are currently under prosecution as drawn to the elected species.
Specification
The disclosure is objected to because of the following informalities:
Page 15, line 11: “Venetoclax received approval in 2015 from the US Food and Drug Adminstration (FDA)”. Should read “Administration” 
Appropriate correction is required.
Claim Objections
Claim 62 objected to because of the following informalities:  
The claim reads “The method of claim 28, wherein the combination additionally comprises decitabine and the decitabine or the method…” This claim should “The method of claim 28, wherein the combination additionally comprises decitabine or the method…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 29, 36, 65-78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN ROMPAEY (WO/2019/141732, Filing Date: 01/16/2018)  
The applied reference has a common applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Regarding claims 28, 29, 36-37, 78, Van Rompaey teaches a method for treating a myeloid malignancy, wherein the myeloid malignancy is a newly-diagnosed myeloid malignancy, relapsed or refractory myeloid malignancy, and wherein the malignancy is acute myeloid leukemia (AML), in a human subject comprising administering to the subject an effective amount of an anti-CD70 antibody (ARGX-110), a leukemic stem cell target, such as selectin, a hypo-methylating agent, such as azactidine, and Venetoclax, a BCL-2 inhibitor. (Claims 1, 2, 92, 93, page 7 lines 10-20)  
Regarding claims 65-78, Van Rompaey teaches the monitoring of a patient’s bone marrow blast count, and the reduction of <5%, 5-25%, induction of a partial or complete response with and without platelet recovery, and neutrophil recovery. Van Rompaey also teaches the increase in survival when compared to standard of care agents, and a negative minimal residual status, and further subjecting a patient to a bone marrow transplant. (Claims 79-93)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 28-37, 62-64, and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over de Haard et al (US 2019/0106498 A1 (June 16,2017), Arthur et al (WO2017160954) and Safety and preliminary efficacy of venetoclax with decitabine or azactidine in elderly patients with previously untreated acute myeloid leukemia: a non-randomized, open-label, phase 1b study, The Lancet, Vol 19, 2018).
The applied reference, US 2019/0106498, has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
de Haard teaches: 
a method for treating a malignancy, for acute myeloid leukemia (AML) or myelodysplastic syndrome (MDS), comprising administering to the subject an effective amount of an antibody binding to CD-70, ARGX-110, and Azacitidine (a nucleoside metabolic inhibitor) (Abstract, Study Design, claim 15)
the CD-70 antibody, ARGX-110, dosing range: 0.1 mg/kg to 25 mg/kg (page 2, [0031]) 
the dose of Azacitidine used in the combination therapy: 75mg/m2 (50-100 mg/m2) (Abstract, page 11 ([0152])  
the method of using this treatment in a subject that is not eligible for standard intensive chemotherapy prior to treatment (claim 25), newly diagnosed AML (pg 15 [0204]) with comorbidities (page 9, [0119]) and the patient is 60 years or older or “75 years or older” (page 3, [0036], page 13 [0173], claim 29, pg 15 [0204]) 
further administrating one or more anti-cancer agents: anti -CD33 antibody, an anti-CD123 antibody, an  E-selectin inhibitor, a FLT3 inhibitor, a cyclin dependent kinase inhibitor, a BCL-2 inhibitor, an aminopeptidase inhibitor and a JAK / STAT inhibitor (pg 3, [0037], 
the further administration of the combination therapy by administering a BCL-2 inhibitor a JAK/STAT inhibitor, an amino peptidase inhibitor treatment by administering a BCL-2 inhibitor (claim 29, page 13 [0173]) 
the sequences of the CD70 antibody SEQ ID NOs: 1-3, 5-7  (claim 36) 
administering the nucleoside metabolic inhibitor decitabine in combination with ARGX-110 (page 3, paragraph 1, lines 1-5, pg 14, example 1) and the dose of decitabine   used in the combination therapy (page 4, [0057]) 
de Haard does not teach: 
Administering compound (I) (Venetoclax) or the dose of a BCL-2 inhibitor used. 
Arthur teaches the method of treating cancer, such as acute myeloid leukemia, comprising administering an antibody drug conjugate that binds to CD-70 and a BCL-2 inhibitor, venetoclax. Arthur further teaches the dosing range of the BCL-2 inhibitor, 400-800 mg/day. ([0005], [0015], [0031], Claims 1, 2, 4, and 19).
DiNardo further teaches the treatment of acute myeloid leukemia (AML) in patients who are 65 years and older and ineligible for standard therapy by combining administration of venetoclax and decitabine or azactidine. (Introduction, Methods) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine a CD70 antibody and a BCL-2 inhibitor, venetoclax at a dose of 400-800 mg/day, for the treatment of AML patients in the method of de Haard. One would have been motivated to because (1) de Haard explicitly suggests treating myeloid malignancies by combining therapy with CD70 antibodies, such as hypomethylating agents, a BCL-2 inhibitor, (2) Arthur teaches the combination of CD70 anitbody with a BCL-2 inhibitor, venetoclax at a dose of 400-800 mg/day for the treatment of AML patients, and (3) DiNardo teaches the combination of venetoclax with azactidine or decitabine for the treatment of AML patients. One of ordinary skill in the art would have a reasonable expectation of success to treat myeloid malignancies in the method of de Haard by adding BCL-2 inhibitor, venetoclax, because Arthur and DiNardo teach successfully combining venetoclax with anti-CD70 antibody, decitabine, or azactidine for treatment of AML.  
Those of skill in the art recognize that the anti-cancer agents, an anti-CD70 antibody, and venetoclax, both known to successfully, pharmaceutically treat acute myeloid malignancy (AML) in vivo, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably treat myeloid 
As stated in the above rejection, each of these agents had been taught by the prior art to be effective in treating myeloid malignancies, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, it is prima facie obvious to combine the two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose of treating myeloid malignancies. 
Conclusion
Claims 28-37, 62-78 are rejected. Claim 62 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642